[UNPUBLISHED]
PER CURIAM.
Arkansas inmate William Jones appeals the district court’s1 adverse grant of sum*687mary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference. Because our de novo review of the summary judgment record confirms that the undisputed evidence shows appellees did not disregard Jones’s serious medical need, or delay or deny him access to medical care, Jones’s deliberate-indifference claims fail. See Estelle v. Gamble, 429 U.S. 97, 107, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Long v. Nix, 86 F.3d 761, 765 (8th Cir.1996); Bellecourt v. United States, 994 F.2d 427, 431 (8th Cir.1993), cert, denied, 510 U.S. 1109 1994, 114 S.Ct. 1049, 127 L.Ed.2d 371. Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

. The Honorable James Maxwell Moody, United States District Judge for the Eastern District of Arkansas.